Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 3/28/22. Claims 12 – 22 and 25 have been canceled and claims 1 – 11, 23, 24 and 26 – 32 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 7 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11, 23, 24 and 26 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0332267 A1), hereinafter Kim ‘267 in view of Kim et al. (US 2014/0086082 A1), hereinafter Kim ‘082.
Regarding claim 1, Kim ‘267 teaches a method of controlling radio resource management (RRM) measurement of a neighboring cell, applied to a mobile communication terminal (Fig. 16; paragraph 303: When a UE performs RRM measurement on a neighboring cell, the RRM measurement may vary depending on whether the adjacent cell is in PAP or non-PAP), comprising: receiving RRM measurement configuration information for a neighboring cell and resource configuration information configured for the mobile communication terminal from a network side device (paragraph 303: When a UE performs RRM measurement on a neighboring cell, the RRM measurement may vary depending on whether the adjacent cell is in PAP or non-PAP. Also described in paragraph 305: an eNB forwards PAP configuration information of the adjacent cell to each UE and each UE can perform the RRM measurement on the adjacent cell during the PAP only; paragraph 287); determining, according to a conflict resolution manner, whether to perform neighboring cell RRM measurement on a target resource where the conflict occurs (paragraph 305: an eNB forwards PAP configuration information of the adjacent cell to each UE and each UE can perform the RRM measurement on the adjacent cell during the PAP only. In particular, the UE performs the RRM measurement only when the adjacent cell is in the PAP. If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement. Note: PAP and non-PAP are used as a contention/conflict resolution technique. Refer to paragraphs 240, 234-237 and 286-287). 
Kim ‘267 fails to explicitly disclose a time domain resource and when a conflict occurs between a time domain resource configured by the RRM measurement configuration information and a time domain resource configured by the resource configuration information, determining, according to a conflict resolution manner, whether to perform neighboring cell RRM measurement on a target time domain resource where the conflict occurs, wherein the conflict refers to that the time-domain resource configured by the RRM measurement configuration information and the time-domain resource configured by the resource configuration information overlap, wherein the target time domain resource comprises an uplink (UL) transmission resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using the resource configuration information.
However, Kim ‘082 teaches a time domain resource (paragraphs 11-12: time domain) and when a conflict occurs between a time domain resource configured by the RRM measurement configuration information and a time domain resource configured by the resource configuration information, determining, according to a conflict resolution manner, whether to perform neighboring cell RRM measurement on a target time domain resource where the conflict occurs (Fig. 9; paragraphs 89-92: In FIG. 9, the UE receives PDSCH 910 transmitted through TP A. At the subframe carrying PDSCH 910, the UE also performs interference measurement for generating channel state information for TP A and TP B. That is, the UE receives PDSCH 910 from the TP A and performs interference measurement based on IMR B 930 to generate channel state information for TP B simultaneously. In this case, it may occur that the UE measures interference at the RE configured for IMR B 930 while receiving PDSCH 910 thereon. In this case, the UE generates the channel state information, regarding the PDSCH as interference. Note: the IMR measurement corresponds to the RRM measurement), wherein the conflict refers to that the time-domain resource configured by the RRM measurement configuration information and the time-domain resource configured by the resource configuration information overlap (paragraph 92: The UE receives the PDSCH transmitted from the TP A. In FIG. 6, the white REs without pattern in the RB are REs for use in PDSCH transmission. The UE measures interference at the same subframe. At this time, the interference measurement is performed to generate channel state information for the TP B. In FIG. 6, the REs marked with IMR B1 and IMR B2 of the RB for the TP B are the REs used for interference measurement. It is shown that the IMR B1 of the two IMR is overlapped with the REs for PDSCH transmission of the TP A. This means that the UE receives PDSCH transmitted by the TP A and measures interference to the TP B simultaneously. In this case, the UE uses the PDSCH REs for interference measurement. That is, the UE regards the data signal addressed to itself as interference to be used for generating channel state information for another TP), wherein the target time domain resource comprises an uplink (UL) transmission resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using the resource configuration information (paragraph 90 and 92: The UE receives the PDSCH transmitted from the TP A. In FIG. 6, the white REs without pattern in the RB are REs for use in PDSCH transmission. The UE measures interference at the same subframe. At this time, the interference measurement is performed to generate channel state information for the TP B. In FIG. 6, the REs marked with IMR B1 and IMR B2 of the RB for the TP B are the REs used for interference measurement. It is shown that the IMR B1 of the two IMR is overlapped with the REs for PDSCH transmission of the TP A. This means that the UE receives PDSCH transmitted by the TP A and measures interference to the TP B simultaneously. In this case, the UE uses the PDSCH REs for interference measurement. That is, the UE regards the data signal addressed to itself as interference to be used for generating channel state information for another TP).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim ‘267’s method by incorporating the teachings of Kim ‘082, for the purpose of determining resources that may be utilized for communication.
Regarding claims 2 and 28, Kim ‘267 teaches the method according to claim 1, wherein the conflict resolution manner is a conflict resolution manner transmitted by the network side device or a conflict resolution manner defined in a protocol (paragraph 305: an eNB forwards PAP configuration information of the adjacent cell to each UE and each UE can perform the RRM measurement on the adjacent cell during the PAP only. In particular, the UE performs the RRM measurement only when the adjacent cell is in the PAP. If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement). 
Regarding claims 3, 8, 30 and 32, Kim ‘267 teaches the method according to claim 1, wherein the conflict resolution manner comprises any one of the following: determining, by the mobile communication terminal, whether to perform neighboring cell RRM measurement or uplink (UL) data transmission on the target time domain resource where the conflict occurs (paragraph 305: the UE performs the RRM measurement only when the adjacent cell is in the PAP. Also described in paragraphs 303-304). 
Regarding claims 4 and 9, the limitation is rejected based upon dependent claim 3’s exclusion of this limitation through use of the “any one of the following” statement. 
Regarding claims 5 and 10, the limitation is rejected based upon dependent claim 4 being excluded through use of the “any one of the following” statement. 
Regarding claims 6 and 11, Kim ‘267 teaches the method according to claim 1, wherein the UL transmission time domain resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using the resource configuration information comprises: a semi-statically scheduled UL transmission time domain resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using cell-specific higher layer signaling; or, a semi-statically scheduled UL transmission time domain resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using user equipment (UE)-specific higher layer signaling; or, a UL transmission time domain resource and/or an unknown transmission time domain resource configured for the mobile communication terminal by using a dynamic slot format indicator (SFI) (paragraphs 161: UE -specifically and indicated to each UE semi-statically by higher-layer signaling. Further described at the end of paragraph 165: The UE DL CC set, the UE UL CC set, and the PDCCH monitoring set may be configured UE -specifically, UE group -specifically, or cell -specifically. Paragraph 227: An eNB may previously configure a TxOP duration semi-statically through a PCell. For example, the eNB may transmit a value of N corresponding to the number of subframes constituting the TxOP duration and configuration information on a use of the corresponding TxOP duration to a UE through a higher layer signal. Further described in paragraphs 237-238). 
Regarding claim 7, Kim ‘267 teaches a method of controlling radio resource management (RRM) measurement of a neighboring cell, applied to a network side device Fig. 16; paragraph 303: When a UE performs RRM measurement on a neighboring cell, the RRM measurement may vary depending on whether the adjacent cell is in PAP or non-PAP), comprising: transmitting RRM measurement configuration information for a neighboring cell, resource configuration information configured for a mobile communication terminal (paragraph 303: When a UE performs RRM measurement on a neighboring cell, the RRM measurement may vary depending on whether the adjacent cell is in PAP or non-PAP. Also described in paragraph 305: an eNB forwards PAP configuration information of the adjacent cell to each UE and each UE can perform the RRM measurement on the adjacent cell during the PAP only; paragraph 287), and a conflict resolution manner to the mobile communication terminal, wherein the conflict resolution manner is used to indicate whether the mobile communication terminal performs neighboring cell RRM measurement on a target time domain resource, and the target time domain resource is a resource where a conflict occurs between the measurement configuration information and the resource configuration information(paragraphs 234-237: It is preferable to prepare for a case that an UCell is unable to occupy a channel for a long time due to an LBT process (and/or CS process). In particular, in embodiments of the present invention, it may be able to configure a period in which data is unconditionally transmitted without performing LBT in Ucell. [0235] Or, while LBT is performed, it may be able to configure an eNB of a Pcell to attempt to aggressively access a channel by configuring a relatively higher CCA threshold for a specific period. [0236] Or, it may configure an exclusive channel access period by exchanging information between intra operator inter cells and/or inter operators, and/or inter radio access technologies (RATs) (e.g., WiFi). [0237] This period is defined as a preoccupied access period (PAP). And, a period except the PAP is defined as a non-PAP. In this case, the (non-)PAP can be cell-specifically or UE -specifically configured. Further described in paragraph 240: if a PAP is defined as a period in which LBT process (or CS process) is not performed, the PAP is vulnerable to interference of inter-operator UCell or WiFi system compared to non-PAP. Also described in paragraphs 286-287: If PAP is defined as a period in which LBT is not performed, it may be able to define RRM measurement to be performed during TxOP period of non-PAP only, which is not relatively exposed to interference of WiFi and the like. [0287] Or, if the PAP is defined as an exclusive channel access period configured via information exchanged between cells, RRM measurement can be configured to be performed during the PAP only. In particular, it may be able to configure the restricted RRM measurement to be specifically performed for an UCell; paragraph 305: an eNB forwards PAP configuration information of the adjacent cell to each UE and each UE can perform the RRM measurement on the adjacent cell during the PAP only. In particular, the UE performs the RRM measurement only when the adjacent cell is in the PAP. If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement). 
Kim ‘267 fails to explicitly disclose when a conflict occurs between a resource configured by the RRM measurement configuration information and a resource configured by the resource configuration information, determining, according to a conflict resolution manner, whether to perform neighboring cell RRM measurement on a target resource where the conflict occurs, wherein the conflict refers to that the time-domain resource configured by the RRM measurement configuration information and the time-domain resource configured by the resource configuration information overlap, wherein the target resource comprises an uplink (UL) transmission resource and/or unknown transmission resource configured for the mobile communication terminal by using the resource configuration information.
However, Kim ‘082 teaches when a conflict occurs between a resource configured by the RRM measurement configuration information and a resource configured by the resource configuration information, determining, according to a conflict resolution manner, whether to perform neighboring cell RRM measurement on a target resource where the conflict occurs (Fig. 9; paragraphs 89-92: In FIG. 9, the UE receives PDSCH 910 transmitted through TP A. At the subframe carrying PDSCH 910, the UE also performs interference measurement for generating channel state information for TP A and TP B. That is, the UE receives PDSCH 910 from the TP A and performs interference measurement based on IMR B 930 to generate channel state information for TP B simultaneously. In this case, it may occur that the UE measures interference at the RE configured for IMR B 930 while receiving PDSCH 910 thereon. In this case, the UE generates the channel state information, regarding the PDSCH as interference. Note: the IMR measurement corresponds to the RRM measurement), wherein the conflict refers to that the time-domain resource configured by the RRM measurement configuration information and the time-domain resource configured by the resource configuration information overlap (paragraph 92: The UE receives the PDSCH transmitted from the TP A. In FIG. 6, the white REs without pattern in the RB are REs for use in PDSCH transmission. The UE measures interference at the same subframe. At this time, the interference measurement is performed to generate channel state information for the TP B. In FIG. 6, the REs marked with IMR B1 and IMR B2 of the RB for the TP B are the REs used for interference measurement. It is shown that the IMR B1 of the two IMR is overlapped with the REs for PDSCH transmission of the TP A. This means that the UE receives PDSCH transmitted by the TP A and measures interference to the TP B simultaneously. In this case, the UE uses the PDSCH REs for interference measurement. That is, the UE regards the data signal addressed to itself as interference to be used for generating channel state information for another TP), wherein the target resource comprises an uplink (UL) transmission resource and/or unknown transmission resource configured for the mobile communication terminal by using the resource configuration information (paragraph 90 and 92: The UE receives the PDSCH transmitted from the TP A. In FIG. 6, the white REs without pattern in the RB are REs for use in PDSCH transmission. The UE measures interference at the same subframe. At this time, the interference measurement is performed to generate channel state information for the TP B. In FIG. 6, the REs marked with IMR B1 and IMR B2 of the RB for the TP B are the REs used for interference measurement. It is shown that the IMR B1 of the two IMR is overlapped with the REs for PDSCH transmission of the TP A. This means that the UE receives PDSCH transmitted by the TP A and measures interference to the TP B simultaneously. In this case, the UE uses the PDSCH REs for interference measurement. That is, the UE regards the data signal addressed to itself as interference to be used for generating channel state information for another TP).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim ‘267’s method by incorporating the teachings of Kim ‘082, for the purpose of determining resources that may be utilized for communication.
Regarding claim 23, Kim ‘267 teaches the mobile communication terminal (Fig. 17: mobile terminal 1700), comprising a processor (1720), a storage (1780), and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the steps in the method of controlling radio resource management (RRM) measurement of a neighboring cell according to claim 1 (paragraph 317: In a firmware or software configuration, the methods according to the embodiments of the present disclosure may be implemented in the form of a module, a procedure, a function, etc. performing the above-described functions or operations. A software code may be stored in the memory 1780 or 1790 and executed by the processor 1720 or 1730). 
Regarding claim 24, Kim ‘267 teaches the network side device (Fig. 17: base station 1710), comprising a processor (1730), a storage (1790), and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the steps in the method of controlling radio resource management (RRM) measurement of a neighboring cell according to claim 7 (paragraph 317: In a firmware or software configuration, the methods according to the embodiments of the present disclosure may be implemented in the form of a module, a procedure, a function, etc. performing the above-described functions or operations. A software code may be stored in the memory 1780 or 1790 and executed by the processor 1720 or 1730). 
Regarding claims 26, 27, 29 and 31, Kim ‘267 teaches the method according to claims 1, 7, 23 and 24, wherein the conflict resolution manner comprises: when there is data scheduled in a serving cell, neighboring cell RRM measurement is not performed on the target resource (paragraph 305: If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462